Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The IDS filed on 1/5/2021 has been considered.

  
Reasons for Allowance
The specification discloses a hybrid corn variety CH011099 produced by crossing inbred lines CV472430 and CV426610. The specification further teaches morphological traits for CH011099, CV472430 and CV426610 as listed in Tables 1-3, respectively.
Instant claims are free from the prior art for the failure of the prior art to teach or fairly suggest a hybrid corn variety CH011099 produced by crossing inbred lines CV472430 and CV426610. The closest prior art is found in US Patent Number 9, 210894, directed to corn line CH068476. This prior art inbred line has many of the same traits as the instant corn line; such as: silk color, cob color, endosperm, anther color and glume color; however, it has some different traits, such as side color and genetic background.




Allowable Subject Matter

	Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI ZHENG/Primary Examiner, Art Unit 1662